"· ··-,7c1•.
/      ·•      A02458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I ofl



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                    V.                                   (For Offenses Committed On or After November l, 1987)


                                  Miguel Angel Ibanez-Rojas                              Case Number: 3:20-mj-20384

                                                                                         Kathr n A. Th"
                                                                                         Defendant's Attorney


               REGISTRATION NO. 94496298
               THE DEFENDANT:                                                                                              FEB 2 0 2020
                  pleaded guilty to count(s) _l!_ciof~C~om~p~la~i~nt~----------J~__ci:aiiws:ri@:~¼(lOUW,R~Tb~
                [:gj
                                                                                             SOUTHERN DISTRICT OF CALIFORNIA
                D was found guilty to count(s)                                               BY                       DEPUTY
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                   Nature of Offense                                                         Count Number(s)
               8:1325                            ILLEGAL ENTRY (Misdemeanor)                                               I
                D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:
                                           "j
                                             /• •,TIME SERVED                          • ________ days
                [:gj Assessment: $IO WAIVED [:gJ Fine: WAIVED
                [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, February 20, 2020
                                                                                       Date of Imposition of Sentence




                                                                                       nih.JlLocK
                                                                                       UNITED STATES MAGISTRATE JUDGE


               Clerk's Office Copy                                                                                                  3 :20-mj-20384
